Citation Nr: 9928825	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to an increased (compensable) evaluation for 
status postoperative right pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for chronic 
bronchitis and which confirmed and continued a noncompensable 
evaluation for postoperative status, spontaneous right 
pneumothorax.


FINDING OF FACT

There is no competent evidence of a nexus between any current 
bronchitis and the veteran's active service, or between 
current bronchitis and any service-connected disability.


CONCLUSION OF LAW

The claim of service connection for chronic bronchitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question is whether the claim for service 
connection for bronchitis is well grounded.  The veteran has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only plausible to satisfy 
the initial burden of § 5107."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the claim is not well 
grounded, the claim must be denied and there is no further 
duty to assist the veteran with the development of evidence 
pertaining to that claim.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).

In order for a claim for service connection to be well 
grounded, there must be:  (1) Competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1994).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

Regulations provide that service connection may be granted 
for a disease diagnosed after discharge where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection, the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings such as casts, or any cough, in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical, unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim is to be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Factual Background

A review of the service medical records reflects no reference 
to bronchitis.  

At the time of examination by VA in April 1955, the veteran 
stated he had no complaints.  Clinical and X-ray examination 
findings were reportedly unremarkable.  The diagnoses were:  
Spontaneous pneumothorax, right (history); and no pulmonary 
disease found on current examination.

Of record are reports of outpatient visits with a private 
physician dating from 1990.  Notation was made of bronchitis 
at the time of periodic visits during the 1990's.

The veteran was accorded an examination of the respiratory 
system by VA in November 1997.  Medical records contained in 
the claims folder were available for review.  They were 
described as "fairly sparse."  It was indicated that 
following service, the veteran felt fairly well and worked 
full time until 1961 when he had a right lung collapse.  In 
1962 he reportedly had another collapsed right lung.  At that 
time he stated the upper lobe of the right lung was removed.  
Over the years, he stated he had had pneumonia several times, 
and believed he had been hospitalized once or twice.  He 
reported he had been told he had bronchitis that was chronic.  
He claimed he had had episodes of bronchitis off and on over 
the years.  He now had essentially daily cough productive of 
phlegm, but no hemoptysis.  Other findings were recorded and 
a pertinent diagnosis was made of chronic bronchitis, not 
obstructive.  The examiner stated "the chronic bronchitis is 
likely not related to the pneumothoraces and is not 
obstructive." 

Of record is a February 1999 communication from Harold J. 
Springfield, M.D.  The statement was concerned primarily with 
the veteran's pneumothorax.  There was no reference to 
bronchitis in the statement.

The veteran offered testimony at a hearing before the 
undersigned in February 1999.  He testified that he began to 
experience bronchitis in service, and that he began to 
receive treatment for that disease in the winter following 
surgery for a pneumothorax in 1963.

Analysis

The veteran has testified that he began to experience 
bronchitis in service.  As indicated above, the service 
medical records are without reference to bronchitis and 
examination by VA in 1955 resulted in a diagnosis that no 
pulmonary disease was found.  As a lay person, the veteran is 
not competent to provide a diagnosis of bronchitis during 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  He concedes that he received no treatment for 
bronchitis until many years after service.

In this case there is also no competent medical opinion or 
other evidence of a nexus between any current bronchitis and 
the veteran's active service.  The veteran has asserted that 
he now has bronchitis that is related to the service-
connected spontaneous pneumothorax.  As noted earlier, in 
order for his claim for service connection on a secondary 
basis to be well grounded, there would need to be competent 
evidence linking the bronchitis to the pneumothorax.  In this 
case there is no such evidence.  Indeed, the examiner 
specifically noted at the time of the November 1997 
respiratory examination, that the veteran's bronchitis was 
most likely not related to his pneumothorax.  Since the 
veteran has not presented competent medical evidence of the 
incurrence of bronchitis in service or of a relationship 
between bronchitis and any service-connected disability, the 
claim for service connection for this disorder is not well 
grounded and must be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for chronic bronchitis is denied.


REMAND

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
That is, the Board finds that he has submitted a claim which 
is plausible.  This finding is based in part on the 
appellant's assertion that his service-connected disability 
has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Under the general rating formula for restrictive lung 
disease, a minimum 10 percent rating is assigned when there 
is forced expiratory volume (FEV)-1 of 71 to 80 percent 
predicted, or:  FEV-1/FVC of 71 to 80 percent, or; diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) 66 to 80 percent predicted.  The next 
higher rating of 30 percent is assigned when the FEV-1 of 56 
or 70 percent in predicted, or; FEV-1/FVC 56 to 70 percent, 
or; DLCO (SB) 56 to 65 percent predicted.  The next higher 
rating of 60 percent is assigned when the FEV-1 is 40 to 55 
percent predicted, or; FEV-1/FVC is 40 to 55 percent 
predicted, or; DLCO (SB) is 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 
milliliters/kilograms/min (with cardiorespiratory limit).

The maximum rating of 100 percent is assigned when the FEV-1 
is less than 40 percent of predicted volume, or; the ratio of 
forced expiratory volume in one second to FEV-1/FVC is less 
than 40 percent, or; DLCO (SB) less than 40 percent 
predicted, or; maximum exercise capacity is less than 15 
milliliters/kilograms/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic 
Codes 6840 through 6845 (1998).

The veteran was accorded a respiratory examination by VA in 
November 1997.  Pulmonary function testing was accorded the 
veteran at that time.  However, no findings were reported 
referable to DLCO (SB).  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (1998); see 38 C.F.R. § 19.9 (1998).  Where 
the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for the service 
connected pneumothorax since February 
1999.  The RO should then take all 
necessary steps to obtain those records 
and associate them with the claims 
folder.

2.  The RO should then afford the veteran 
an appropriate examination by a pulmonary 
disease specialist, if available, to 
evaluate the current severity of the 
service-connected postoperative 
pneumothorax.  The examiner should review 
the claims folder prior to completing the 
examination.  The veteran's FEV-1, FEV-
1/FVC, and DLCO should be reported terms 
of percentages of predicted values.  The 
veteran's maximum exercise capacity 
should also be reported.  The examiner 
should also note whether the veteran has 
cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
acute respiratory failure, or need for 
outpatient oxygen therapy due to right 
pneumothorax.  The examiner should also 
comment as to whether any abnormal 
pulmonary function testing is 
attributable to the service connected 
right pneumothorax or is instead 
attributable to other pulmonary 
conditions.  The examiner should attempt 
to express an opinion as to what portion 
of any abnormal findings are attributable 
to the non-service connected disability.

3.  The RO should ensure that all of the 
above development has been completed and 
that the examination report contains the 
information and opinions requested in the 
preceding paragraph, and then 
readjudicate the veteran's claim.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be advised that the examination 
requested in this remand is necessary to evaluate his claim 
and that his failure without good cause could result in the 
denial of his claim.  38 C.F.R. § 3.655 (1998)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

